DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 3 June 2020, 24 June 2020, and 15 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
	
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 October 2021.

Applicant's election with traverse of Species I in the reply filed on 12 October 2021 is acknowledged.  The traversal is on the ground(s) that each species is direct to a system for preparing a pharmaceutical compound… directed to different embodiments of how the image capture device captures the image.  This is not found persuasive because while the same base device (a scale and camera) is being used, each species produces a distinct and separate product through distinct and separate processes. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teller (US 2006/0238346 A1).

Regarding Claim 1, Teller discloses a system for preparing a pharmaceutical compound comprising: a first computing device comprising a user interface providing an operator with instructions for preparing the pharmaceutical compound and at least one processor operatively connected to the user interface [Teller: FIG. 1; and ¶ [0050]: Typically, a user or server may enter the dispensing information using a keypad, keyboard, a user-controlled interface, voice activated input device, stylus pad or touch screen]; a scale operatively connected to the at least one processor [Teller: FIG. 1]; and an image capture device operatively connected to the at least one processor and the scale and having a field of view positioned to capture an image of a component used in preparing the pharmaceutical compound and the pharmaceutical compound positioned on the scale [Teller: ¶ [0087]: It should be understood to those skilled in the art that the present invention may be use any type of scale suitable to measuring a weight and sending the weight data to another database or computer. Examples of suitable scales are described and shown in U.S. Pat. Nos. 5,387,766 and 4,961,533, the entire contents and disclosures of which is incorporated herein by reference. Further, the exemplary scale shown in FIG. 2 may be modified to incorporate additional functions and features as necessary. For example, one desirable function may be to include a camera for taking images and videos of the dispensing event on or near the scale. Also an entry device for point-of-sale information may be combined with a scale. The camera may be an integral part of the scale or may be separate system that is fixed in a desired position or a handheld camera], wherein the image capture device is triggered to capture the image of the at least one component [Teller: ¶ [0116]: In some embodiments of the present invention, the cameras shown in FIGS. 6A, 6B and 6C may continuously record images or video. Once a trigger condition occurs, control board 612 or the database (not shown) flags the images or video as related to a dispensing event]. once the weight of the at least one component or the pharmaceutical compound on the scale has stabilized [Teller: ¶ [0163]: Using the process shown in FIGS. 11A and 11B, embodiments of the present invention may reconcile various data to determine which dispensing event relates to the dispensing apparatus poured, i.e. a particular brand of alcohol. Such embodiments may identify a poured beverage by tracking the duration of a sensor device and comparing that duration with duration of a change in weight of a scale. This allows the system to determine that a sensor device on a dispensing apparatus was moved at time X1 and at time X1+Y1 a scale registered a gradual weight increase. Also, it may be determined that the weight increase stopped at time X1+Y2 and the motion sensor stopped at time X2+Y2. Once the weight stops, or stabilized, the end weight obtained during the gradual weight increase may be used in further correlation steps] and the weight of the at least one component or the pharmaceutical compound on the scale has been verified by the at least one processor [Teller: ¶ [0065]: Further, when using a scale, the weight measured by the scale may be checked against the amount of the beverage entered with dispensing information. Such embodiments may provide managers and owners of establishments with an efficient tracking system of beverage inventory; ¶ [0069]: The brand of beverage may be determined by the unique ID assigned to the dispensing apparatus. The weight of the beverage dispensed into a container may be measured by the scale as a gradual weight, excluding all rapid increases of weight. The end weight obtained once the gradual weight stabilizes may be used in the calculation. In other embodiments, when a dispensing apparatus is placed on the scale, a difference in weight between two or more measurements may determine the weight of the beverage dispensed; and ¶ [0134]: This may be verified or confirmed by reconciling the approximate weight measured from scale W, duration of weight measurement, tilt data, and/or weight profile with the serving amount entered with the dispensing information].

Regarding Claim 2, Teller discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller discloses wherein the image of the at least one component is displayed on the user interface for review by the operator [Teller: ¶ [0078]: A user/waiter/bartender may enter identification, dispensing and destination information through entering means 124, i.e. keyboard, keypad, touch pad, magnetic swipe card, etc. Entering means 124 may be a separate component from sensor device 102 or scale 104, or may be integrated with any of the components shown in FIG. 1. Entering means 124 may input the point-of-sale information at the point of sale system 122. Point of sale system 122 also records payment and other information for the beverages dispensed, transmits the information to personal computer 120. Personal computer 120 contains databases for storing dispensing event information (tilt data and scale data), point-of-sale information, payment information, as well as recipes for drinks, the identifiers and status of sensor device 102, images of bottle cap labels, inventory, and personnel information. Personal computer 120 also contains application software, through which it processes the dispensing event information and the payment information. Processing may include the reconciliation of dispensing events, scale information, camera information, point-of-sale information and/or register ring-ups, as well as the tracking or accounting of dispensing events which cannot be reconciled, etc. Personal computer 120 may communicate alerts, errors and problems to management personnel or others through paging system 130. Paging system 130 may be a cell phone, pager, hand held device, barcode reader, personal digital assistant (PDA), watch, computer, etc. Personal computer 120 may communicate with Web server 128 over network 126].

Regarding Claim 3, Teller discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller discloses wherein a removal of the at least one component from the scale causes the at least one processor to accept the image, associate the image with a data record, and provide instruction on the user interface to allow the operator to move to a next step of the instructions for preparing the pharmaceutical compound [Teller: ¶ [0145]: In one embodiment, the system of the present invention saves images during the duration of a specific event, for instance, the tilt of a dispensing container or the motion of a handle on a dispensing apparatus. FIG. 10 is a flowchart which illustrates the process for automatically identifying a trigger condition which saves the images. A similar method may also be used for data obtained from an RFID or barcode. In some embodiments the system may also saves images immediately before and after the triggering event, enhancing the context of the image or video of the dispensing event and providing information for auditing purposes. In step 1000, the current frame of the video is captured from a camera. In step 1002, a determination is made as to whether the maximum slots in the buffer have been filled. If, in step 1002, the maximum slots have not been filled, then, in step 1004, the current frame is saved to the buffer 1006. If, in step 1002, the maximum slots have been filled, then, in step 1008, the captured frame is moved to the first frame buffer. In step 1010, the oldest frame is removed from the frame buffer. In step 1012, a determination is made as to whether there has been a trigger to save the buffer to a file system. Triggering events include the attaching or detaching of sensor device from a dispensing apparatus, a valve timer opening, a dispensing container opening, a scale measurement or another activity associated with a dispensing event; and ¶ [0178]: In some embodiments, the system of the present invention may exclude changes in weight that are not gradual from the change weight. In FIG. 14A there is shown at T.sub.0 a sudden increase in weight followed by a gradual increase from T.sub.0 to T.sub.1. The system of the present invention may flag this duration (T.sub.1-T.sub.0) to be reconciled with a tilt event. Also, in FIG. 14A there is a constant duration between T.sub.1 and T.sub.2 and may indicate no activity on the scale. During T.sub.1-T.sub.2 the weight stabilizes and an end weight may be determined. At T.sub.2 there is a rapid increase in weight and may indicate the addition of ice, fruit or other garnish. Between T.sub.2 and T.sub.f there is a constant period indicating no activity on the scale. At T.sub.f there is a rapid decrease in weight and may indicate the removal of the container from the scale. Once the weight returns to zero, the system records the T.sub.f and determines the scale time by subtracting T.sub.0 from T.sub.f].

Regarding Claim 6, Teller discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Teller: ¶ [0050]: A user or server may also enter the dispensing information by scanning, or entering, a bar code or magnetic strip wherein the information is contained].

Regarding Claim 7, Teller discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller discloses wherein the scanner is configured to scan a barcode provided on the at least one component and provide the at least one processor with information regarding the at least one component [Teller: ¶ [0078]; and ¶ [0145]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller as applied to claim 3 above, and further in view of Matsui et al. (US 2014/0022569 A1).

Regarding Claim 4, Teller disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Teller does not explicitly disclose wherein the data record and images are transmitted to a pharmacist workstation for verification.
However, Matsui discloses wherein the data record and images are transmitted to a pharmacist workstation for verification [Matsui: ¶ [0005]: In order to ensure the mixed injection preparation is performed correctly, the pharmacist or nurse performs an inspection work whereby the pharmacist or nurse checks whether the drugs included in the mixed injection preparation are indeed the drugs prescribed by cross-referencing the labels of the drugs and the instruction sheet (injection prescription), before the mixed injection is prepared or administered].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the compound verification systems of Teller with the Pharmacist verification of pharmaceuticals of Matsui in order to have the properly trained and certified expert supervise processes in their field of expertise, improving accuracy and legal requirements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller as applied to claim 2 above, and further in view of Landa (US 2013/0271796 A1).

Regarding Claim 5, Teller disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
Teller does not explicitly disclose wherein, if the image is deemed to be unacceptable by the operator, the user interface is configured to provide the operator with the capability to recapture the image.
However, Landa discloses wherein, if the image is deemed to be unacceptable by the operator, the user interface is configured to provide the operator with the capability to recapture the image [Landa: Abstract: Unacceptable images are flagged for recapture].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the compound verification system of Teller with the recapture of unusable images of Landa in order to ensure verification via imaging is achievable via usable images, improving accuracy and robustness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482